DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments 
Applicant filed a response, amended claim 1-10, and added new claim 15 in 12/21/2020.
The 112(b) Rejection previously presented for claim 9 is withdrawn. 

Response to Arguments 
Applicant's arguments filed have been fully considered but they are not persuasive. 

Applicant argues:
“This is in sharp contrast to Holbert, whose substrates are in removable contact
with one another during printing (see, e.g., col. 4, lines 53-58) and extrusion lamination
(see, e.g., col. 3, line 65 through col. 4, line 3). Holbert uses the peelable substrates
to eliminate the requirement for a separate lamination step and added laminating
adhesives (col. 1, lines 62-66). Additionally, Holbert specifically teaches away from
the use of two separate materials at col. 1, lines 30-44.
The secondary references do not provide any reason to separate the substrates
of Holbert's multilayer material during printing and extruding, and thus the combination
of the references does not teach or even suggest Applicant's revised claim 1.
Additionally, the Office notes that Holbert does not teach a primer layer, but
relies upon Campeau for this teaching. For the following reasons, Applicant submits
that the skilled artisan would not make the proposed combination.
First, Holbert teaches that the multilayer material is comprised of coextruded
layers, where the interface is configured to allow the first layer to be separated from
the second layer (see Abstract). The first and second layers of Holbert are separable, and are able to be repositioned. Specifically, Holbert instructs "[i]n particular, the first
layer's second surface 308 is configured to be separated (also referred to as
delaminated or decoupled) from the second layer's first surface 310" (see col. 23 lines
44-47). Holbert continues to explain, stating "a permanent bond eventually is formed
between the first layer and the second layer after the first layer is re-coupled to the
second layer" (see col. 23, lines 48-52, emphasis added). Holbert describes "the fact
that the first layer is configured to be separated from the second layer, and then
recombined makes the sheet of multilayer material useful in the creation of packaging
material where information that is printed on the packaging material is protected" (see
col. 23, lines 52-56).

"there is a need for a multilayer laminated material and related methods that do not
require a separate added lamination step, or do not require the use of an added
laminating adhesive in the lamination step" (see col. 1, lines 63-66). Holbert
specifically states that one of the advantages is that his process removes "the need for
pressure-sensitive adhesive." (col. 29, line 49).
Campeau teaches applying a primer on a metal flexible substrate to improve
the adhesion between the substrate and a print-face coating. The primer of Campeau
comprises a copolymer comprising from about 65%-95% polymer units derived from at
least one of ethylene, propylene, and butylene and from about 5 wt % to about 35 wt
% of polymer units derived from at least one of acrylic acid, methacrylic acid, crotonic
acid, maleic acid, and itaconic acid (see paragraph [0037]). Given that Campeau's
primer improves adhesion and Holbert teaches away from additional adhesives, one
skilled in the art would not have been led to include Campeau's primer in Holbert's
multilayer material. Therefore, reconsideration of the claims is respectfully requested.”

Examiner respectfully disagrees: 
Examiner concurs that Holbert teaches the first and second layer are to be separated and recombined and explains that added laminating adhesive is not needed in the laminating step. However, Examiner disagrees that Holbert teaches away from the use of an adhesion promoting primer because Holbert states “there is a need for a multilayer laminated material and related methods that do not require a separate added lamination step, or do not require the use of an added laminating adhesive in the lamination step.” Examiner disagrees that given that Campeau's primer improves adhesion and Holbert teaches away from additional adhesives, one skilled in the art would not have been led to include Campeau's primer in Holbert's multilayer material.

Examiner agrees Holbert teaches away from permanently bonding the first and second layer before separation and recoupling. Examiner notes the acrylic primer of Holbert in view of Campeau and Middleton is not an adhesive for bonding the first and second adhesive, but is a primer to be applied before between the first layer and the print layer to improve adhesive of the print composition to the layer. This primer would not affect the separation or recoupling of the first and second layer or bond the first and second layer such that the process of Holbert is no longer operable. 




“Campeau teaches applying a primer on a metal flexible substrate to improve
the adhesion between the substrate and a print-face coating. The primer of Campeau
comprises a copolymer comprising from about 65%-95% polymer units derived from at
least one of ethylene, propylene, and butylene and from about 5 wt % to about 35 wt
% of polymer units derived from at least one of acrylic acid, methacrylic acid, crotonic
acid, maleic acid, and itaconic acid (see paragraph [0037]). Given that Campeau's
primer improves adhesion and Holbert teaches away from additional adhesives, one
skilled in the art would not have been led to include Campeau's primer in Holbert's
multilayer material. Therefore, reconsideration of the claims is respectfully requested.

Second, Campeau teaches applying a primer on a metal flexible substrate.
Campeau specifically teaches that "it may be advantageous to apply a primer over the
metal layer. Generally, any primer layer commonly used in the art, may be used and
included in films according to this invention, so long as the chosen primer bonds
adequately to the metal and the print-face coating ... " (paragraph [0037]). One skilled
in the art following Campeau would be led, at most, to include the primer layer
between a metal and an ink receiving layer. However, Holbert's print receptive layer is
positioned on a transparent layer (which is not metal), and thus the skilled artisan
would not be led to incorporate Campeau's metal adhesion improving primer into
Holbert's multilayer material.”
	
“Turning now to Middleton, the Office sets forth that one of ordinary skill in the
art would have recognized that the polyacrylic acid chromium primer of Middleton is a
functionally equivalent alternative to the acrylic acid primer of Campeau, and,
therefore, one of ordinary skill in the art would have been motivated to apply the
polyacrylic acid chromium primer of Middleton to the substrate of Holbert.
Even if the skilled artisan were to replace Campeau's acrylic acid primer with
Middleton's polyacrylic acid chromium primer, the Applicant reiterates the arguments
set forth above regarding the combination of Holbert and Campeau. In this regard,
Applicant submits that the taught primer layers would be suitable for improving
adhesion between ink receptive layers and metal substrates or layer, but not to
improve adhesion to Holbert's transparent substrate or layer. The addition of a metal
adhesion promoting primer, of polyacrylic acid chromium or of acrylic acid, to the
multilayers of Holbert is not taught or suggested.”

Examiner respectfully disagrees: 
Campeau teaches producing polymeric films [0004] by applying a primer composition to a print-side skin layer of a polymeric substrate [0019] that has been surface treated with a metal layer [0031], [0036] and such that a print-face coating can be adequately bonded to the surface treated with the primer [0040]-[0043]. 

While Examiner concurs the interface of the polymeric substrate coated with the primer is metallic due to the surface treatment applied to the substrate, the application of an acrylic acid primer is not limited to metal substrates. One of ordinary skill in the art would have been capable of applying this known method of enhancing adhesion between print layers and substrate in the prior art and the results would have been predictable to one of ordinary skill in the art. 

Applicant argues: 
“Still further, the Office sets forth that the electrographic printing method of
Bandriss would be obvious to use in the printing method of Holbert. The use of electrographic inks would not function in the same way as the methods of Holbert, as
the polarity of the ink of Bandriss may cause the ink to separate from the substrate
layer of Holbert when the substrates are de-coupled and re-coupled as described by
Holbert.”

Examiner respectfully disagrees: 
	Holbert teaches ink-printing and Bandriss teaches liquid electrophotographic printing, both for the purpose of applying ink to a polymeric film layer to produce a multilayer laminated packaging or label material. One of ordinary skill in the art at the time of the invention would recognize that the ink-printing of Holbert is functionally equivalent with the liquid electrophotographic printing of Bandriss. There is no evidence or reason for the printing process of Brandiss would not be operable with the process of Holbert or the printed film of Holbert in view of Brandiss would be damaged. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 15 recites the limitation “the bonding is immediate so that the flexible packaging material requires no cure time.” There is insufficient antecedent basis for “the bonding” limitation in the claim. For examination process, Examiner will interpret this to refer to bonding occurring when the surface of the second flexible substrate and the first transparent flexible substrate are under conditions of temperature greater than or equal to 50 degrees Celsius. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claim 1-3, 5-10, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Holbert (US 8,247,063) in view of Copper (US 7,470,736) and Kikuchi (PG-PUB 2007/0113972).
	Regarding claim 1, Holbert teaches a process of producing a multilayer material, comprising:
	providing a first flexible transparent substrate (Figure 7b, item 706 and Col 28, Ln 25-42);
	printing an ink layer, wherein the inks can be water-based, solvent-based, or radiation-curable inks (Column 20, Lines 15-25) and the print layer can be formed in the conventional manner by, for example, screen, gravure, flexographic or UV flexo
graphic printing or the like, an ink composition comprising a resin of the type described above, a suitable pigment or dye and one or more suitable volatile solvents onto one or more desired areas of the film (Column 20, Lines 37-44);
	extruding or co-extruding films (Column 28, Lines 10-16 and Column 7, Lines 47-62), including a thermally activatable laminating material (i.e., extruding the thermally activatable laminating material onto a surface of the second substrate)  (Column 27, Lines 29-42 and Figure 7b, item 716); and
	heat bonding with a heated nip the surface of the second flexible substrate on which the thermally actable laminating material is deposited with the surface of the first flexible substrate printed with the ink composition (Column 27, lines 24-28). 


	Holbert teaches layer of thermally activatable laminating material couples the surfaces of the first and second substrate, wherein thermally activatable laminating material has low melting points, e.g., melting point temperatures below approximately 125° C low glass transition temperatures, e.g., glass transition temperatures below approximately 85°C., or a combination of both.

	Holbert does not explicitly teach (1) providing a primer comprising poly(acrylic acid) and/or poly(methacrylic acid); (2) printing a liquid electrophotographic printing ink; (3) contacting the second and first flexible substrates under conditions of temperature greater or equal to 50°C; and (4) the second flexible substrate is separate from the first transparent flexible substrate when a thermally activatable laminating material is applied. 

	As to (1) and (2), Copper teaches printing on polymeric films using electrophotographic printing  (Col 1, Ln 15-20 and Col 3, Ln 3-10). Copper teaches applying a primer coating to the polymeric substrate to enhance toner adhesion to the coated polymeric substrate when printed with liquid toner inks using electrophotographic printing devices (Col 3, Ln 3-10), wherein the primer coating comprises methacrylic acid (Col 3, Ln 22-31). 
	 It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to substitute the method of printing of Holbert with the electrophotographic printing method of Copper, a functionally equivalent method of printing on a layer within a composite. 
	One of ordinary skill in the art would have been motivated to apply a primer coating to the first transparent flexible substrate of Holbert to improve toner adhesion, as taught by Copper. 

	As to (3), Kikuchi teaches a process of producing a flexible laminate comprising a metal foil, heat-resistant adhesive film, and a protective film (Abstract), comprising a 
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to thermally bond the laminate of Holbert with nips at a temperature in the range of the glass transition temperature of the thermally fusing resin in the adhesive layer (i.e., the thermally activatable laminating material) +  50°C (i.e., 135°C or more), as taught by Kikuchi. 

	As to (4), while Holbert does not explicitly teach the heat-sealable layer is applied to a second flexible substrate when the substrate is separate from the first transparent flexible substrate, one of ordinary skill in the art would have recognized that the extruded heat-sealable layer of Holbert would have either been directly applied to the first layer or the second layer (Figure 7A, items 706, 716, and 714) and then combined together to produce a laminate. One of ordinary skill in the art would have recognized there are limited (i.e., two) options of extruding the heat-sealable layer on either first or second layer, both options yielding identical results. It would have been obvious to one of ordinary skill in the art to try either option, thereby extruding the heat-sealable material onto a surface of the second flexible substrate when the substrate is separate from the first transparent flexible substrate. 

	Regarding claim 2, Holbert in view of Copper and Kikuchi teaches the process as applied to claim 1, wherein the first flexible substrate comprises biaxially oriented polypropylene (BOPP) (Holbert, Column 21, Line 39-46)    



Regarding claim 5, Holbert in view of Copper and Kikuchi teaches the process as applied to claim 1, wherein the second flexible substrate comprises polymer film, metal or paper cellulosics (Holbert, Column 23, Lines 10-18 and Column 3, Lines 11-17).

	Regarding claim 6, Holbert in view of Copper and Kikuchi teaches the process as applied to claim 1, wherein the layer of heat-sealable layer can, for example, be made of ethylene acrylic acid (“EAA”), an ionomer (such as Surlyn R.), ethylene methacrylic acid (“EMAA”), ethylene methacrylates (“EMA”) (Holbert, Column 26, Line 62- Column 27, Line 5). 

	Regarding claim 7, Holbert in view of Copper and Kikuchi teaches the process as applied to claim 1, further comprising a sealant material onto the second flexible substrate to form a sealant layer disposed on a surface of the second flexible substrate other than the surface on which the thermally activatable laminating material is disposed (Holbert, Figure 7B, item 712 and Column 29, Lines 36-45).
	
Regarding claim 8, Holbert in view of Copper and Kikuchi teaches the process as applied to claim 1, wherein the surface of the first flexible substrate printed with the ink composition is contacted with the surface of the second flexible substrate on which the thermally activatable laminated material is disposed at a temperature of 135°C or more (Kikuchi, [0052]). 

	Regarding claim 9, Holbert in view of Copper and Kikuchi teaches the process as applied to claim 1, wherein the surface of the first flexible substrate printed with the ink composition is contacted with the surface of the second flexible substrate on which the thermally activatable laminated material is disposed under conditions of temperature 
	Holbert in view of Copper and Kikuchi does not explicitly teach the material is disposed for a period of 100-600 ms. 
	However, one of ordinary skill in the art would have recognized that the size of the nip would influence the duration of the thermal bonding. A mere change in size of the nip is within the skill of one of ordinary skill in the art. It would have been obvious to one of ordinary skill in the art to change the size of the nip of Holbert to a smaller nip is within the skill, reducing the surface area of the first and second flexible substrate in contact with the nip and, therefore, the duration of the heat bonding step.

	Regarding claim 10, Holbert in view of Copper and Kikuchi teaches the process as applied to claim 1, further comprising stopping the heat bonding of the material obtained from the step of contacting the surface of the first flexible substrate printed with the ink composition with the surface of the second flexible substrate on which the thermally activatable laminating material is deposited (i.e., cooling the material formed), thereby producing the flexible packaging material (Holbert, Column 27, Lines 25-42). 

	Regarding claim 15, Holbert in view of Copper and Kikuchi teaches the process as applied to claim 1. While the process of Holbert in view of Copper and Kikuchi does not explicitly teach bonding of the first and second flexible substrate is immediate so that the flexible packaging material requires no cure time, given that the first transparent flexible substrate and the second flexible substrate of Holbert in view of Copper and Kikuchi are identical to the instant first transparent flexible substrate and the second flexible substrate and the process of contacting under conditions of greater than or equal to 50 degrees Celsius are identical, the first and second flexible substrate would also bond immediately, thereby requiring no cure time. 

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Holbert (US 8,247,063) in view of Copper (US 7,470,736) and Kikuchi (PG-PUB 2007/0113972), as applied to claim 1, in further view of Brandiss (WO2014/044322). 
Regarding claim 4, Holbert in view of Copper and Kikuchi teaches the process as applied to claim 1, wherein the ink is an acrylic ink (Holbert, Col 20, Ln 37-48). 
Holbert in view of Copper and Kikuchi does not explicitly teach the ink is produced based on ethylene acrylic acid or ethylene methacrylic acids 
Brandiss teaches an electrophotographic printing process utilizing is produced based on ethylene acrylic acid or ethylene methacrylic acids (Page 9, Lines 1-3).
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to substitute the acrylic ink of Holbert in view of Copper and Kikuchi with the acrylic-based ink of Brandiss, a functionally equivalent ink for electrophotographic printing.  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANA C PAGE whose telephone number is (571)272-1578.  The examiner can normally be reached on M-F, 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phillip Tucker can be reached on 5712721095.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-


HANA C. PAGE
Examiner
Art Unit 1745



/MATTHEW J DANIELS/Primary Examiner, Art Unit 1742